Citation Nr: 1537599	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-05 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the bilateral lower extremities, to include peripheral vascular disease (PVD) and arteriovascular disease (AD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1989 to February 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO in Houston, Texas, denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and bilateral shin splints.

In November 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

In November 2014, the Board denied service connection for bilateral hearing loss, and granted service connection for tinnitus.  The Board remanded the claim for service connection for a disability of the bilateral lower extremities on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested action, the AOJ continued to deny the claim (as reflected in a June 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals a June 2015 VA examination report; such evidence was considered in the June 2015 SSOC.  The remaining documents are duplicative of the evidence in VBMS or are irrelevant to the claim before the Board.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
2.  Although the Veteran complained of calf pain and was treated for shin splints in service, and has alleged continuing leg pain for which he did not seek treatment, no chronic disability of the bilateral lower extremities, to include PVD or  AD, was shown in service or for many years thereafter; and the only competent, probative evidence or opinion addressing whether there exists a medical relationship between any such disability and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a disability of the bilateral lower extremities, to include PVD and AD, are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                   § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a November 2008 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on a direct basis.  In an April 2015 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on direct and secondary bases.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further (in the event service connection was granted), this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Although the April 2015 notice pertinent to the claim for service connection for a disability of the bilateral lower extremities was provided after the initial adjudication of this claim, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claim was readjudicated in the June 2015 SSOC after the issuance of the April 2015 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Pertinent medical evidence associated with the claims file consists of service treatment records, reports of VA examinations, as well as the June 2015 VA medical opinion  requested by the Board in its November 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the claim herein decided is the transcript of the November 2012 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action to develop the record in connection with this claim, prior to appellate consideration, is required.

During the Board hearing, the Veteran was afforded the opportunity to orally set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant,  there has been substantial compliance with the duties set forth in section 3.103, and that the hearing was legally sufficient.

Here, during the November 2012 hearing, the undersigned enumerated the issues on appeal, which then included the current claim for service connection for a disability of the bilateral lower extremities.  Specific to this disability, testimony was elicited from the Veteran regarding his leg pain and his in-service treatment.  The Board hearing transcript also reflect appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's current symptoms and treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggested the submission of any specific evidence, additional, pertinent evidence was sought and added to the record pursuant to the subsequent November 2014 remand; hence, any omission in this regard was not prejudicial to the Veteran. 

Pursuant to the Board's remand, in an April 2015 letter, the AOJ requested that the Veteran identify any additional evidence pertinent to his claim  to include any private treatment providers as well as any VA treatment providers who had treated him for his claimed disability.  The AOJ also requested that he complete appropriate authorization form(s) to enable VA to obtain any additional evidence identified by the Veteran to include private treatment records.  However, the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required. 


In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

The Veteran contends that he suffers from a disability of the bilateral lower extremities, to include PVD and AD, that began during service and that this disability has continued since that time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for most diseases), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  PVD and AD are not listed as chronic diseases under 38 C.F.R. § 3.309(a).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  ).  Here, as the Veteran has not been diagnosed with a chronic disease subject to presumptive service connection, he cannot establish service connection solely on the basis of continuity of symptoms.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here,  service treatment records dated  in September 1990 reflect a diagnosis of "probable shin splints."  A note in the September 1990 records indicates d that the Veteran complained of "pain along both shins after PT test this AM."  The records reflect that the pain resolved and that there was "[n]o edema, echymosis or pain to palpitation."  The records not that the symptoms had been present less than 24 hours, and were likely caused by indirect trauma or exercise.  The provider noted that there was no evidence of trauma and no calf pain, and that the Veteran's history indicated that he   had reported to sick call during basic training for the same problem.  The records also note that the Veteran was overweight.  There is no discharge examination report on file for the Veteran.

Post-service records document  no complaints, findings, or  diagnosis related to a disability of the bilateral lower extremities, to include PVD and AD, and there is no clinical documentation of a disability until the January 2009 VA examination.

The  January 2009 VA examination report reflects that the Veteran's symptomatology was significant for PVD as well as intermittent claudication due to AD.  The examiner noted that there was "absolutely no symptomatology related to shin splints."  The examiner reported that the Veteran indicated that walking caused him pain in his calves and shins, and that prolonged sitting caused him to have leg pain as well as numbness.  The examiner determined that the pain the Veteran described was "intermittent claudication."  The examiner also noted after a physical examination of the Veteran's bilateral lower extremities, that the Veteran was "morbidly obese," and that he "ha[d] very fat thighs and abdomen."  The examiner noted significant pitting edema that was global in nature below the knees.  The examiner stated that the Veteran had obvious peripheral vascular disease and poor pedal pulses.  The examiner provided no etiology opinion for any diagnosed disability.

During the November 2012 Board hearing, the Veteran testified that he had been diagnosed with shin splints during service, and that he received treatment one time while in service.  He also testified that he had experienced leg pain on multiple occasions but did not seek treatment for it as he thought it would "go away."  The Veteran further testified that the pain continued and that he referred to it as shin splints simply because he did not know the correct terminology until he was diagnosed with PVD by the VA examiner in 2009.


As indicated, following the hearing, the Board remanded the claim on appeal, in part, to obtain a medical etiology opinion with respect to the claim, Pursuant to the remand, in a June 2015 VA examination addendum opinion, a  VA physician other than the one who examined the Veteran in 2009  reviewed the Veteran's entire claims file, as well as the remand, and provided the opinion that "it is less likely than not that [the] Veteran has peripheral vascular disease with edema that had its onset in or is related to military service."  The examiner stated that while there was objective evidence that the Veteran had symptoms consistent with shin splints in service, and that he reported bilateral lower extremity pain localized to the shins, which occurred during a PT exam, the Veteran's service treatment records did not document  symptoms consisted with either PVD or AD during the Veteran's service.  The examiner also pointed out  that the service treatment note from September 1990 specifically stated that the Veteran did not have any edema in his lower extremities and that he did not have calf pain.  The examiner also noted that there was no record of any claudication and that there was no medical evidence or documentation of either PVD or AD after the Veteran's discharge from service.  The examiner opined that as there was no objective evidence of the onset of either PVD or AD during service and that since the Veteran had another more likely cause for any in-service symptoms, that the Veteran's PVD with edema or AD did not have its onset in and was not related to the Veteran's military service. 

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the claim for service connection must be denied.

Although the Veteran clearly complained of calf pain and was treated for shin splints during service, as alluded to by the June 2015 opinion provider, that condition is shown to have resolved and no chronic disability of the bilateral lower extremities was shown in service. 

Moreover,  post service, the first clinical evidence of PVD and AD is reflected  in the January 2009 VA examination report.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a disability of the bilateral lower extremities diagnosed so many years after the Veteran's discharge and any incident of service, to include the leg pain/shin splints diagnosed therein.  Rather, in the only competent to directly address the question of etiology of current bilateral lower extremity disability, the June 2015 VA opinion provider explicitly rendered a conclusion that weighs against a finding of service connection.  Such opinion clearly was based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current PVD or AD and service, and neither neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.  

In addition to the medical evidence discussed above, the Board has considered the lay assertions of record; however, no such assertions provide a basis for allowance of the claim.

As a layperson, the Veteran is certainly competent provide evidence as to matters within his personal knowledge, to include with respect to the onset, and continuity, of symptoms experienced.   See e.g., Washington v. Nicholson, 19 Vet. App. 362   (2005); Layno v. Brown, 6 Vet. App. 465, 470   (1994).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  As with other evidence, the Board is charged with the responsibility to assess the credibility and probative value of lay assertions.  See Hayes, 5 Vet. App. 69-70.   In this case, the Veteran's current assertions as to continuity of symptoms of leg pain-advanced during his appellate hearing in connection with his claim for monetary benefits-are simply not supported by either the in-or post-service documentary evidence.  Even if true, however, as neither PVD nor AD is among the list of chronic diseases defined in 38 C.F.R. § 3.309(a) for which presumptive service connection is available, the Veteran cannot support his claim solely on the basis of continuity of symptoms, alone, in lieu of a medical opinion.  See Walker, supra.  As indicated, in this case, there is no medical opinion predicated on such assertions supporting the claim, and notably, the 2015 VA opinion provider considered such assertions, but still rendered a medical opinion that weighs against the claim.  

Furthermore, as for any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology, the Board emphasizes that the medical matter of the etiology of the disabilities under consideration is a matter within the province of trained medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although, as noted above, lay persons are competent to report symptoms or other matters within their personal knowledge, as well as to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the  etiology of diagnosed PVD and AD are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  Here, the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the complex medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to either diagnosis or medical nexus have no probative value.

For all the foregoing reasons, the Board finds that, the claim for service connection for a disability of the bilateral lower extremities must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a disability of the bilateral lower extremities, to include PVD and AD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


